Cook, J¡,
delivered the opirnon of the court.
We think the chancellor was authorized by the evidence to deny complainant the relief sought by his bill; at least,, we are hot prepared to say that the chancellor was wrong in his interpretation of the evidence. We do not think the bill should have been dismissed, but should have been retained for a final decree upon the pro confesso-taken against the original vendor of the land, and after the reformation of the deed the court could then require Mrs., Barber to refund the money paid to her by appellant within a reasonable time, and, in default of her SO' doing, the decree should'order the interest of Mrs. Barber in the land sold for this debt. The costs of this ap-r peal will be divided between F. M. Barber and Mrs. S. E.. Barber.
Reversed and remanded„